Citation Nr: 1000540	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  08-33 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to special monthly pension (SMP) by reason of 
the need for regular aid and attendance of another person.

2.  Entitlement to SMP by reason of being housebound.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1953 to 
October 1955.

This matter is on appeal from the San Juan, Puerto Rico, 
Department of Veterans Affairs (VA) Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran's vision is not impaired to the point that his 
corrected visual acuity is 5/200 or less in both eyes, or 
that his concentric contraction of the visual field to 5 
degrees or less.

2.  The Veteran does not require the assistance of another 
person in meeting his daily needs such as dressing, food 
preparation, and keeping herself ordinarily clean, nor is he 
unable to protect herself from the hazards and dangers of his 
daily environment.

3. The Veteran is over 65 years old, and has a combined 
disability rating of over 60 percent for pension purposes.


CONCLUSIONS OF LAW

1.  The criteria for SMP by reason of the need for regular 
aid and attendance of another person have not been met.  38 
U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2009).

2.  The criteria for SMP by reason of being housebound have 
been met.  38 U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. 
§§ 3.351, 3.352 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim. 

SMP Based on the Need for Aid and Attendance

SMP benefits are payable to veterans of a period of war who 
need regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
2002); 38 C.F.R. § 3.351(a)(1) (2009).  Requiring aid and 
attendance means that a person is helplessness or so nearly 
helpless as to require the regular aid and attendance of 
another person. 

A veteran will be considered to be in need of regular aid and 
attendance if he: (1) is blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
concentric contraction of the visual field to 5 degrees or 
less; (2) is a patient in a nursing home because of mental or 
physical incapacity; or (3) establishes a factual need for 
aid and attendance under 38 C.F.R. § 3.352(a) (2009).  See 38 
C.F.R. § 3.351(b), (c) (2009).

The criteria to be considered in establishing a factual need 
for aid and attendance include:

*	the inability of a claimant to dress or undress 
himself, or to keep himself ordinarily clean and 
presentable; 
*	frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason 
of the particular disability cannot be done without 
aid (this will not include the adjustment of 
appliances which normal persons would be unable to 
adjust without aid, such as supports, belts, lacing 
at the back, etc.); 
*	inability of claimant to feed himself through loss 
of coordination of upper extremities or through 
extreme weakness; 
*	inability to attend to the wants of nature; or 
*	incapacity, physical or mental, which requires care 
or assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his 
daily environment.

Being bedridden is a proper basis for the determination.  
"Bedridden" is that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
The fact that a claimant has voluntarily taken to bed or that 
a physician has prescribed rest in bed for the greater or 
lesser part of the day to promote convalescence or cure will 
not suffice.  38 C.F.R. § 3.352(a) (2009).

It is not required that all of the disabling conditions 
enumerated be found to exist before a favorable rating may be 
made.  Moreover, it is only necessary that the evidence 
establish that the claimant is so helpless as to need regular 
aid and attendance, not that there be a constant need.

Determinations that a claimant is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
Id.

In this case, the evidence does not indicate that SMP is 
warranted based on the need for aid and attendance under 38 
C.F.R. § 3.351 or 3.352.  First, the evidence does not 
indicate that the Veteran has a corrected visual acuity of 
5/200 or less in both eyes, or concentric contraction of the 
visual field to 5 degrees or less.  
 
Specifically, at his VA eye examination in February 2008, the 
Veteran's corrected vision was observed to be 20/400 in the 
right eye and 20/25 in the left eye.  Moreover, while he 
demonstrated "very severe" peripheral constriction in both 
eyes, with approximately 14 degrees of central visual field 
remaining in the right eye and 18 degrees of central visual 
field remaining in the left eye, the constriction is not 5 
degrees or less.  Therefore, while the Veteran's eyesight is 
both limited in terms of visual acuity and field of vision, 
he is not "blind or so nearly blind" to warrant SMP under 
38 C.F.R. § 3.351(c)(1) (2009).  

Additionally, the evidence also does not indicate that the 
Veteran was a patient in a nursing home because of mental and 
physical incapacity.  To the contrary, at his February 2008 
VA examination, he noted that he lived with his daughter in 
his own house.  Therefore, SMP is not warranted on this 
basis.  

Next, the evidence does not indicate that a factual need for 
aid and attendance has been established under 38 C.F.R. § 
3.352(a) (2009).  It is noteworthy that the Veteran has a 
history of a schizoaffective disorder and Alzheimer's related 
dementia.  However, at a January 2008 psychiatric evaluation, 
he reported good tolerance and compliance with his 
psychotropic medications.  Moreover, did not have delusions, 
compulsive behavior or hallucinations.  

Additionally, it does not appear that his psychiatric history 
has affected his ability to function independently.  For 
example, at evaluations in October 2007, January 2008 and at 
his VA examination in February 2008, he arrived to the 
appointments by himself.  

Moreover, at that February 2008 VA examination, the examiner 
noted that the Veteran uses the bathroom by himself.  He also 
is able to bathe, shave, brush his teeth, dress himself, and 
prepare his own breakfast.  Additionally, while he has some 
imbalance and a limited range of motion in his back, he is 
still able to leave the house and is able to walk up to half 
of a mile without any aids.  He day to day activities include 
gardening related activities.  

Overall, the evidence does not indicate an inability by the 
Veteran to feed or dress himself, nor was there any 
demonstrated inability to maintain his own hygiene.  Finally, 
the evidence also does not indicate that assistance is 
required to protect him from the hazards and dangers of his 
daily environment.  Therefore, a factual need for aid and 
attendance under 38 C.F.R. § 3.352(a) has not been 
established.  

In considering this claim, the Board has also considered the 
Veteran's statements in support of his claim.  In rendering a 
decision on appeal, the Board must analyze the credibility 
and probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

In this case, the Veteran is competent to report symptoms 
because this requires only personal knowledge as it comes to 
him through his senses.  See Layno, 6 Vet. App. at 470.  
However, eye and psychiatric disorders are not the types of 
conditions he may provide competent evidence on questions of 
need for aid and attendance. 

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant SMP for aid and 
attendance.  However, SMP is based on his ability to live 
independently as determined by the clinical evidence of 
record.  Therefore, the Board finds that the medical 
evidence, which directly address the criteria under which SMP 
is evaluated, more probative than the Veteran's own 
assessment.

In conclusion, the evidence does not support the Veteran's 
claim for SMP by reason of the need for regular aid and 
attendance of another person or by reason of being 
housebound.  The Board finds that equipoise is not shown, and 
the benefit of the doubt rule does not apply.  As the weight 
of the evidence is against his claim for entitlement to SMP, 
the appeal is denied.

SMP Based on Housebound Status

If not in need of regular aid and attendance, a veteran may 
also be entitled to improved pension on the basis of being 
permanently housebound.  Housebound benefits are warranted 
if, in addition to having a single permanent disability rated 
100 percent disabling under the VA Schedule for Rating 
Disabilities (not including ratings based upon 
unemployability under 38 C.F.R. § 4.17 of this chapter), the 
Veteran either: 

*	has an additional disability or disabilities 
independently ratable at 60 percent or more, 
separate and distinct from the permanent disability 
rated as 100 percent disabling and involving 
different anatomical segments or bodily systems; or
*	is "permanently housebound" by reason of 
disability or disabilities.  This requirement is 
met when the Veteran is substantially confined to 
his or her dwelling and the immediate premises or, 
if institutionalized, to the ward or clinical area, 
and it is reasonably certain that the disability or 
disabilities and resultant confinement will 
continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(d).

Additionally, while the total disability requirement must be 
met by a single disability, the 60 percent requirement may be 
met by applying the combined rating of the Veteran's 
remaining disabilities.  See Bradley v. Peake, 22 Vet. App. 
280 (2008) (noting that "combined ratings to satisfy the 
second requirement but not the first").  

Moreover, a Veteran is entitled to SMP based on housebound 
status if he or she is 65 years of age or older, meets the 
service criteria of 38 U.S.C.A. § 1521(e) (i.e., has 90 days 
of wartime service), and possesses a disability that 
independently ratable at 60 percent or more, or is considered 
"permanently housebound" as defined under 38 U.S.C.A. 
§ 1502(c).  In other words, the requirement under section 
1521(e) that the Veteran has a disability that is permanent 
and total (100 percent) is excluded if he or she is 65 or 
older.  Hartness v. Nicholson, 20 Vet. App. 216 (2006).  

On a separate note, in order to be considered "permanently 
housebound," the requirement that the Veteran be 
"substantially confined" to the home or its immediate 
premises is broadly construed and met when the Veteran is 
simply unable to leave the home to earn a living, as opposed 
to requiring that the Veteran be unable to leave the house at 
all.  Id. at 222.

The Board concludes that the Veteran meets the criteria for 
being permanently housebound under 38 C.F.R. § 3.351(d) 
(2009).  The evidence indicates that he was born in 1934, and 
is over 65 years old.  As such, evidence of a total 
disability is not required.  Additionally, the Veteran's 
personnel records indicate over 90 days of wartime service, 
and his combined rating for pension purposes exceeds 60 
percent.
 
Specifically, while the Veteran is not service-connected for 
any disorder, his nonservice-connected disorders with 
disability ratings for pension purposes include schizophrenia 
(50 percent), bilateral involutional ptosis (50 percent), 
hypothyroidism (10 percent), pterygium (0 percent), 
hemorrhoids (0 percent) and general scars (0 percent).  The 
combined rating of these nonservice-connected disabilities 
for pension purposes is 80 percent.  

Therefore, since the Veteran is over 65 years old, and since 
he has a combined disability rating for pension purposes is 
60 percent or greater, the Veteran is entitled to SMP based 
on housebound status.  

Veterans Claims Assistance Act of 2000

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in May 2007 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

With respect to the Dingess requirements, in April 2009, the 
RO provided the Veteran with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to the issue on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA outpatient treatment records 
and service treatment records.  

Next, the Veteran submitted private treatment records in 
support of his claim. 
Moreover, specific VA medical examinations pertinent to the 
issue on appeal were obtained in February 2008.  Therefore, 
the available records and medical evidence have been obtained 
in order to make an adequate determination as to this claim.  

The Board finds that these examinations were adequate for 
evaluation purposes.  Specifically, the examiners reviewed 
the claims file, interviewed the Veteran and conducted a 
physical examination.  There is no indication that the VA 
examiners were not fully aware of the Veteran's past medical 
history or that they misstated any relevant fact.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the case of SMP for housebound status, the Board is 
granting in full the benefit sought on appeal.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  


ORDER

SMP by reason of the need for regular aid and attendance of 
another person is denied.

Subject to the law and regulations governing payment of 
monetary benefits, SMP by reason of being housebound is 
granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


